UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1115


In re: MARIE BECTON,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:17-cv-00336-D)


Submitted: May 28, 2020                                           Decided: June 11, 2020


Before NIEMEYER, DIAZ, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marie Becton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marie Becton petitions for a writ of mandamus seeking an order directing the Social

Security Administration to pay her all the benefits she is purportedly owed, compensatory

damages, attorney’s fees, and costs. We conclude that Becton is not entitled to mandamus

relief.

          Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004); In re Murphy-

Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Mandamus relief is available only when

the petitioner has a clear right to the relief sought and has no other adequate means to obtain

the relief she desires. Murphy-Brown, 907 F.3d at 795. It is not a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

          The relief sought by Becton is not available by way of mandamus. Accordingly, we

deny the petition for writ of mandamus. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                         PETITION DENIED




                                               2